                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 GARY AURITT,                             )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )       CIVIL NO. 2:18-CV-471-DBH
                                          )
 SHANNON AURITT,                          )
                                          )
                         DEFENDANT        )

              ORDER ON DEFENDANT’S MOTION TO DISMISS

      The defendant has moved to dismiss the plaintiff’s amended complaint “for

lack of evidence and a [sic] claims which relief can not be granted.” Mot. at 1

(ECF No. 68). As for the first ground, a motion to dismiss for lack of evidence is

not appropriate at this stage of the proceedings where discovery has not been

completed. Perhaps after discovery has closed, a motion for summary judgment

will be appropriate, but the defendant needs to familiarize herself first with the

requirements of Fed. R. Civ. P. 56 and District of Maine Local Rule 56. As for

the second ground, the remainder of the defendant’s one-page motion gives no

basis to support a Rule 12(b)(6) motion to dismiss for “failure to state a claim

upon which relief can be granted.”

      Accordingly, the defendant’s motion to dismiss is DENIED.

      SO ORDERED.

      DATED THIS 29TH DAY OF JULY, 2019

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
